Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-16 have been submitted for examination
Claims 1-16  have been rejected
Claim Objections
1.	Claim 1 is objected to because of the following informalities:  
The claim must follow Jepson format (see MPEP section 608.01(m):
The claim or claims must commence on a separate physical sheet or electronic page and should appear after the detailed description of the invention. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material. While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). If, at the time of allowance, the quoted terminology is not present, it is inserted by the Office of Data Management. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 as one sentence .  
Claim 1 contains three  sentences separated by “and’s”. The claim should contain one sentence.
Appropriate correction is required.
2.	Claims 4, 15 and 16 are objected to for the same reasons as per claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 4, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson US publication no. 2014/0229789 (Hereinafter Richardson).
4.	In regard to claim 1, Richardson teaches:
A method for encoding a source word, comprising: 
receiving a 1 x K source word row vector u ; and
(Figures 1A/B and sections [0004]-[0005] in Richardson)
 generating a 1 x N codeword vector c =- G, wherein G is a K x N generator matrix derived from a parity check matrix H; and 
(Figures 1A/B and sections [0004]-[0005] in Richardson)
wherein H, is derived from a base parity check matrix H by summing different rows in the base parity check matrix H to obtain an intermediate parity check matrix, and 
(Figure 6 and sections [0047]-[0049} in Richardson)
applying a lifting matrix to the intermediate base parity check matrix to obtain Hi.
(Figure 9 and sections {0053]-[0054] in Richardson)
5.	Claims 4 , 15 and 16 are rejected for the same reasons as per claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 2, 3 , 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson  as applied to claim 1 above, and further in view of Pisek US Publication no. 2014/0223254 (Hereinafter Pisek)
7.	In regard to claim 2, Richardson teaches substantially all the limitations in claim 1.
	However, Richardson does not teach:

The method of claim 1 wherein the lifting matrix is 
    PNG
    media_image2.png
    38
    684
    media_image2.png
    Greyscale
or 

    PNG
    media_image2.png
    38
    684
    media_image2.png
    Greyscale

Pisek in an analogous art that teaches QC-LDPC convolutional codes teaches:

    PNG
    media_image2.png
    38
    684
    media_image2.png
    Greyscale


    PNG
    media_image2.png
    38
    684
    media_image2.png
    Greyscale

(Figure 6 and section [0080] in Pisek)
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention was made to modify the teaching of Richardson with Pisek that comprises Parity check lifting matrix.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for LDPC convolutional codes that result in low latency and lower power consumption.
8.	In regard to claim 3, Pisek teaches:
The method of claim 2 wherein the base parity check matrix H is the LDPC matrix specified in 802.11ad for rate 3/4 length 672 codewords.
( Figure 6 and Section [0080] in Pisek)
9.	Claims 5 and 6 are rejected for the same reasons as per claims 2 an 3.
10.	Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson  as applied to claim 4 above, and further in view of Pisek as applied to claim 6 and further in view of Abu-Surra et al. US Publication no. 2017/0134050 (Hereinafter Abu-Surra).
11.	In regard to claim 7, Richardson / Pisek teach substantially all the limitations in claim 4/6 .
	However, Richardson / Pisek do not teach:
The method of claim 6 wherein N=1344 and the ratio of K/N is 7/8.
Abu-Surra in an analogues art that teaches channel coding for802.11AY teach:
The method of claim 6 wherein N=1344 and the ratio of K/N is 7/8.
(Figure 6 and sections [0100]-[0103] in Abu-Surra)
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention was made to modify the teaching of Richardson / Pisek with Abu-Surra that comprises N=1344 and the ratio of K/N is 7/8.

This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for LDPC convolutional codes that result in low latency and lower power consumption.

12.	Claims 8-14 are rejected for the same reasons as per claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112